Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of December 22,
2010, is by and among Crimson Exploration Inc., a Delaware limited corporation
(the “Company”), and America Capital Energy Corporation, a New York corporation
(“ACEC”).

RECITALS

WHEREAS, pursuant to that certain Subscription Agreement (the “Subscription
Agreement”), dated September 24, 2010 and to be effective on the terms set forth
therein, the Company has sold to ACEC and ACEC has purchased from the Company
4,250,000 shares (the “Common Shares”) of the Company’s common stock, par value
US$0.001 (“Common Stock”), and an option (the “Option”) to acquire 1,750,000
shares of Series I Convertible Preferred Stock, par value US$0.01 (the
“Preferred Shares”) pursuant to and on the terms set forth in that certain
Option Agreement, dated October 25, 2010;

WHEREAS, ACEC has delivered valid notice of exercise of the Option; and

WHEREAS, the parties desire to set forth their agreement with respect to certain
rights of ACEC to the registration of the Common Shares and the shares of Common
Stock issuable upon conversion of the Preferred Shares (collectively, such
Common Stock is referred to as the “Shares”) with the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”).

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

AGREEMENT

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. Capitalized terms listed in this Section 1.1 but not defined
elsewhere in the body of this Agreement shall have the meanings ascribed to them
in this Section 1.1. Capitalized terms defined elsewhere the body of this
Agreement are listed in this Section 1.1 with reference to the location of the
definitions of such terms in the body of this Agreement.

(a) “ACEC” is defined in the preamble.

(b) “Affiliate” means, when used with respect to a specified Person, any Person
which (i) directly or indirectly Controls, is Controlled by or is Under Common
Control with such specified Person, (ii) is an officer, director, general
partner, trustee or manager of such specified Person, or of a Person described
in clause (i) of this definition.

(c) “Agreement” is defined in the preamble.

(d) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(e) “Claim” is defined in Section 2.6(a).

(f) “Common Shares” is defined in the recitals.

(g) “Common Stock” is defined in the recitals.

(h) “Company” is defined in the preamble.

(i) “Control,” including the correlative terms “Controlling,” “Controlled by”
and “Under Common Control with”, means possession, directly or indirectly
(through one or more intermediaries), of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person.

(j) “Demand Request” is defined in Section 2.1(a).

(k) “Effective Date” is defined in Section 2.3.

(l) “Equity Interests” means (i) capital stock, member interests, partnership
interests, other equity interests, rights to profits or revenue and any other
similar interest in any Person, (ii) any security or other interest convertible
into or exchangeable or exercisable for any of the foregoing, whether at the
time of issuance or upon the passage of time or the occurrence of some future
event, and (iii) any warrant, option or other right (contingent or otherwise) to
acquire any of the foregoing.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Holder” means ACEC and its permitted transferees hereunder; provided,
however, that for the avoidance of doubt to the extent a Person that would
otherwise be a permitted transferee hereunder does not succeed to the rights and
benefits of particular provisions hereof in accordance with the terms and
conditions of this Agreement, such Person shall not be considered a Holder for
the purposes of such provisions, or with respect to the amendment or waiver of
such provisions.

(o) “Holder Indemnified Parties” is defined in Section 2.6(a).

(p) “Indemnified Party” is defined in Section 2.6(c).

(q) “Indemnifying Party” is defined in Section 2.6(c).

(r) “Inspector” is defined in Section 2.4(a)(ii).

(s) “Lock-Up Period” is defined in Section 2.10.

(t) “Losses” is defined in Section 2.6(a).

(u) “Participating Holders” means Holders participating, or electing to
participate, in an offering of Registrable Securities.

 

2



--------------------------------------------------------------------------------

(v) “Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

(w) “Preferred Shares” is defined in the recitals.

(x) “Proposed Registration” is defined in Section 2.2(a).

(y) “Registrable Securities” means any of the Shares held by any Holder
including any shares issued, by virtue of the effect of antidilution provisions
or combination, merger, consolidation or other similar event; provided, however,
that the Shares that are considered to be Registrable Securities shall cease to
be Registrable Securities upon the earliest to occur of (i) the first time at
which both (x) ACEC, together with its Affiliates, ceases to beneficially own
(within the meaning of Section 13(d) of the Exchange Act and the rules
promulgated thereunder) 10% or more of the total issued and outstanding shares
of the Common Stock and (y) no officer or director of ACEC or an Affiliate of
ACEC serves as a director on the Board, (ii) the sale thereof pursuant to an
effective registration statement, (iii) the sale thereof pursuant to Rule 144
(or successor rule) under the Securities Act or (iv) the time at which such
securities cease to be outstanding; provided further, however, that to the
extent any of the Shares would be considered Registrable Securities hereunder
but for the fact that a transferee does not succeed to the rights and benefits
of particular provisions hereof in accordance with the terms and conditions of
this Agreement, such securities shall not be considered Registrable Securities
for the purposes of such provisions, or with respect to the amendment or waiver
of such provisions.

(z) “Registration Expenses” means all expenses (other than underwriting
discounts and commissions) arising from or incident to the performance of, or
compliance with, Article II, including, (i) SEC, stock exchange and other
registration and filing fees, (ii) all fees and expenses incurred in connection
with complying with any securities or blue sky laws (including, fees, charges
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) all printing, messenger and delivery expenses,
(iv) the fees, charges and disbursements of counsel to the Company and each
Participating Holder and of the Company’s independent public accountants and any
other accounting and legal fees, charges and expenses incurred by the Company
(including, any expenses arising from any special audits or “comfort letters”
required in connection with or incident to any registration), (v) the fees,
charges and disbursements of any special experts retained by the Company in
connection with any registration pursuant to the terms of this Agreement,
(vi) all internal expenses of the Company (including, all salaries and expenses
of its officers and employees performing legal or accounting duties), (vii) the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, including Nasdaq and (viii) Securities
Act liability insurance (if the Company elects to obtain such insurance),
regardless of whether the Registration Statement filed in connection with such
registration is declared effective; provided that Registration Expenses shall
not include Selling Expenses.

 

3



--------------------------------------------------------------------------------

(aa) “Registration Statement” means a registration statement of the Company
filed with the SEC on the appropriate form pursuant to the Securities Act which
covers shares of Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to the Registration Statement,
including post-effective amendments, in each case including the prospectus
contained therein, all exhibits thereto and all materials incorporated by
reference therein.

(bb) “Requesting Holders” is defined in Section 2.1(a).

(cc) “Request Notice” is defined in Section 2.1(a).

(dd) “SEC” is defined in the recitals.

(ee) “Securities Act” is defined in the recitals.

(ff) “Selling Expenses” means the underwriting fees, discounts, selling
commissions and stock transfer taxes applicable to all any securities registered
by the Participating Holders or the Company, as the case may be.

(gg) “Shareholders Agreement” means that certain Shareholders Rights Agreement,
dated February 28, 2005, by and between the Company (as successor to GulfWest
Energy, Inc.) and OCM GW Holdings, LLC, as amended.

(hh) “Shares” is defined in the recitals.

(ii) “Subscription Agreement” is defined in the recitals.

(jj) “Subsidiary” means, with respect to any Person, (i) any corporation,
partnership, limited liability company or other entity in which a majority of
the Equity Interests having voting power under ordinary circumstances to elect
at least a majority of the board of directors or other Persons performing
similar functions are at the time owned or Controlled, directly or indirectly,
by such Person or by one or more of the other direct or indirect Subsidiaries of
such Person or a combination thereof (regardless of whether, at the time, Equity
Interests of any other class or classes shall have, or might have, voting power
by reason of the occurrence of any contingency), (ii) a partnership in which
such Person or any direct or indirect Subsidiary of such Person is a general
partner or (iii) a limited liability company in which such Person or any direct
or indirect Subsidiary of such Person is a managing member or manager.

(kk) “Valid Business Reason” is defined in Section 2.1(e)(i).

1.2 Construction. In this Agreement, unless a clear contrary intention appears:
(a) pronouns in the masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa; (b) the term “including” shall be construed
to be expansive rather than limiting in nature and to mean “including, without
limitation;” (c) the word “or” is inclusive; (d) references to Sections refer to
Sections of this Agreement; (e) the words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited; and
(f) references in any Section or

 

4



--------------------------------------------------------------------------------

definition to any clause means such clause of such Section or definition. The
section headings contained in this Agreement are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Agreement.

ARTICLE II

REGISTRATION RIGHTS

2.1 Demand Registration.

(a) Request by Holders. At any time on or after the Effective Date, if the
Company receives at any time a written request from Holders owning at least 50%
of the Registrable Securities (the “Requesting Holders”) that the Company
register Registrable Securities held by Requesting Holders (a “Demand Request”),
then the Company shall, within ten days after receipt of such Demand Request,
give written notice of such request (“Request Notice”) to all Holders. Each
Demand Request shall (x) specify the number of Registrable Securities that the
Requesting Holders intend to sell or dispose of, (y) state the intended method
or methods of sale or disposition of the Registrable Securities and (z) specify
the expected price range (net of underwriting discounts and commissions)
acceptable to the Requesting Holders to be received for such Registrable
Securities. Following receipt of a Demand Request, the Company shall:

(i) cause to be filed, as soon as practicable, but within 60 days of the date of
delivery to the Company of the Demand Request, a Registration Statement covering
such Registrable Securities which the Company has been so requested to register
by the Requesting Holders and other Holders who request to the Company that
their Registrable Securities be registered within 20 days of the mailing of the
Request Notice, providing for the registration under the Securities Act of such
Registrable Securities to the extent necessary to permit the disposition of such
Registrable Securities in accordance with the intended method of distribution
specified in such Demand Request, together with, subject to Section 2.1(d), any
additional shares of Common Stock to be issued by the Company or owned by any
other holder that may be entitled to participate in such registration, that the
Company or such holder may desire to sell in connection with the proposed
distribution;

(ii) use its reasonable best efforts to have such Registration Statement
declared effective by the SEC as soon as practicable thereafter; and

(iii) refrain from filing any other Registration Statements, other than a
Registration Statement on Form S-4 or S-8 (or similar or successor forms), with
respect to any other securities of the Company until such date which is 180 days
following effectiveness of the Registration Statement filed in response to the
Demand Request.

(b) Effective Registration Statement. A registration requested pursuant to this
Section 2.1 shall not be deemed to have been effected: (i) unless a Registration
Statement with respect thereto has become effective and remained effective in
compliance with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
until such time as all of such Registrable Securities have been disposed of

 

5



--------------------------------------------------------------------------------

in accordance with the intended methods of disposition by the Holders thereof
set forth in such Registration Statement; (ii) if, after it has become
effective, such registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or other governmental agency or court and
has not thereafter become effective, or if the offering of Registrable
Securities is not consummated for any reason, including if the underwriters of
an underwritten public offering advise the Participating Holders that the
Registrable Securities cannot be sold at a net price per share equal to or above
the net price disclosed in the preliminary prospectus; (iii) if the conditions
to closing specified in the underwriting agreement, if any, entered into in
connection with such registration are not satisfied or waived; or (iv) if the
number of Registrable Securities covered by the Registration Statement is
reduced to fewer than 50% of the number of Registrable Securities set forth in
the Demand Request as a result of the operation of Section 2.1(d). Following the
date on which a Registration Statement is declared effective by the SEC pursuant
to a Demand Request made in accordance with this Section 2.1, the Company shall
not take any affirmative action to withdraw or suspend or terminate the
effectiveness of such Registration Statement until such time as all of the
Registrable Securities covered by such Registration Statement have been disposed
of; provided, however, that nothing in this Section 2.1 shall be construed as an
affirmative obligation on the part of the Company to maintain the effectiveness
of any Registration Statement (including, but not limited to, any Registration
Statement on Form S-3) for any period of time following the date on which such
Registration Statement is first declared effective by the SEC.

(c) Selection of Underwriters. If the Company is required to file a Registration
Statement covering any Registrable Securities of any Participating Holders
pursuant to Section 2.1(a) and the proposed public offering is to be an
underwritten public offering, the managing underwriter shall be one or more
nationally recognized investment banks selected by a majority in interest of the
Participating Holders and reasonably acceptable to the Company.

(d) Priority for Demand Registration. Notwithstanding any other provision of
this Section 2.1, if the managing underwriter of an underwritten public offering
determines and advises the Participating Holders and the Company that the
inclusion of all securities proposed to be included by the Company and any other
holders of securities to be registered in the underwritten public offering would
materially and adversely interfere with the successful marketing of the
Participating Holders’ Registrable Securities, then the Company and other
holders of securities to be registered shall not include any securities in
excess of the amount, if any, of securities which the managing underwriter of
such underwritten public offering shall reasonably and in good faith agree in
writing to include in such public offering in addition to the amount of
Registrable Securities to be registered for the Participating Holders.
Notwithstanding the foregoing, nothing in this Section 2.1(d) shall prevent,
modify or limit any priority of registration rights of other holders of
securities proposed to be registered, if any, pursuant to the Shareholders
Agreement. The Company will be obligated to include in such Registration
Statement, as to each Participating Holder, only a portion of the Registrable
Securities such Participating Holder has requested be registered equal to the
ratio which such Participating Holder’s requested Registrable Securities bears
to the total number of Registrable Securities requested to be included in such
Registration Statement by all Participating Holders who have requested that
their Registrable Securities be included in such Registration Statement.
Pursuant

 

6



--------------------------------------------------------------------------------

to the foregoing provision, the securities to be included in a registration
requested by the Requesting Holders pursuant to Section 2.1 shall be allocated:

(i) first, to any shareholders of the Company requesting registration of
securities of the Company pursuant to the Shareholders Agreement;

(ii) second, to the Participating Holders;

(iii) third, to the Company; and

(iv) fourth, to any other shareholders of the Company requesting registration of
securities of the Company.

(e) Limitations on Demand Registrations.

(i) The Company may delay making a filing of a Registration Statement or taking
action in connection therewith by not more than 60 days if the Company provides
a written certificate signed by the President and Chief Executive Officer of the
Company to the Participating Holders, prior to the time it would otherwise have
been required to file such Registration Statement or take such action pursuant
to this Section 2.1, stating that the Board has determined in good faith that
the filing of such Registration Statement would be seriously detrimental to the
Company or would otherwise materially adversely affect a financing, acquisition,
disposition, merger or other material transaction (collectively, a “Valid
Business Reason”) and that it is therefore essential to defer the filing of the
Registration Statement; provided, however, that such right to delay a Demand
Request shall be exercised by the Company not more than once in any 12-month
period.

(ii) The Company shall only be obligated to effect two Demand Requests pursuant
to this Section 2.1.

(iii) The Company shall not be required to comply with a Demand Request unless
the Registrable Securities to which such Demand Request relates would be equal
to or exceed 20% of the Registrable Securities.

(iv) Without the express consent of the Company, no sale or other disposition of
Registrable Securities or other securities of the Company, held by Holders of
Registrable Securities shall be made pursuant to a Registration Statement or
otherwise during any blackout period during which sales of securities by
executive officers and directors of the Company are restricted by Company policy
or directive as a result of material information or developments known to the
Company and not yet known to the public, including without limitation during any
pendency of the release of material information concerning earnings or
operational information.

 

7



--------------------------------------------------------------------------------

(f) Cancellation of Registration. A majority in interest of the Participating
Holders may cancel a proposed registration of Registrable Securities pursuant to
this Section 2.1 when, (i) in their discretion, market conditions are so
unfavorable as to be seriously detrimental to an offering pursuant to such
registration or (ii) the request for cancellation is based upon material adverse
information relating to the Company that is different from the information known
to the Participating Holders at the time of the Demand Request. Such
cancellation of a registration shall not be counted as one of the two Demand
Requests and notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the expenses of the Participating Holders
incurred in connection with the registration before any cancellation pursuant to
clause (ii) of the foregoing sentence.

2.2 Piggyback Registrations.

(a) Right to Include Registrable Securities. If at any time on or after the
Effective Date the Company proposes for any reason to register any of its Common
Stock under the Securities Act, either for its own account or for the account of
a securityholder of the Company other than pursuant to a Registration Statement
on Forms S-4 or S-8 (or similar or successor forms) (a “Proposed Registration”),
the Company shall promptly give written notice of such Proposed Registration to
all of the Holders (which notice shall be given not less than 20 days before the
expected effective date of the Company’s Registration Statement) and shall offer
such Holders the right to request inclusion of any of such Holder’s Registrable
Securities in the Proposed Registration. No registration pursuant to this
Section 2.2 shall relieve the Company of its obligation to register Registrable
Securities pursuant to a Demand Request, as contemplated by Section 2.1. The
rights to piggyback registration may be exercised an unlimited number of
occasions.

(b) Piggyback Procedure. Each Holder shall have ten days from the date of
receipt of the Company’s notice referred to in Section 2.2(a) to deliver to the
Company a written request specifying the number of Registrable Securities such
Holder intends to sell and such Holder’s intended method of disposition. Any
Holder may withdraw such Holder’s request for inclusion of such Holder’s
Registrable Securities in any Registration Statement pursuant to this
Section 2.2 by giving written notice to the Company of such withdrawal;
provided, however, that the Company may ignore a notice of withdrawal made
within 24 hours of the time the Registration Statement is to become effective.
Subject to Section 2.2(d), the Company shall use its reasonable best efforts to
include in such Registration Statement all such Registrable Securities so
requested to be included therein; provided, however, that the Company may at any
time withdraw or cease proceeding with any such Proposed Registration if it
withdraws or ceases proceeding with the registration of all other securities
originally proposed to be registered. If the Proposed Registration by the
Company is, in whole or in part, an underwritten public offering of securities
of the Company, any request under this Section 2.2(b) shall specify that the
Registrable Securities be included in the underwriting on the same terms and
conditions as the shares, if any, otherwise being sold through underwriters
under such registration.

(c) Selection of Underwriters. The managing underwriter for any Proposed
Registration that involves an underwritten public offering shall be one or more
nationally

 

8



--------------------------------------------------------------------------------

recognized investment banks selected by the Company or such other securityholder
of the Company participating in the Proposed Registration.

(d) Priority for Piggyback Registration. Notwithstanding any other provision of
this Article II, if the managing underwriter of an underwritten public offering
determines and advises the Company and the Participating Holders in writing that
the inclusion of all Registrable Securities proposed to be included by the
Participating Holders in the underwritten public offering would materially and
adversely interfere with the successful marketing of the Company’s securities,
then the Participating Holders may not include any Registrable Securities in
excess of the amount, if any, of Registrable Securities which the managing
underwriter of such underwritten public offering shall reasonably and in good
faith agree in writing to include in such public offering in addition to the
amount of securities to be registered for the Company. The Company must include
in such Registration Statement, as to each Participating Holder, only a portion
of the Registrable Securities such Participating Holder has requested be
registered equal to the ratio which such Participating Holder’s requested
Registrable Securities bears to the total number of Registrable Securities
requested to be included in such Registration Statement by all Participating
Holders who have requested that their Registrable Securities be included in such
Registration Statement. Pursuant to the foregoing provision, the securities to
be included in a registration initiated by the Company shall be allocated:

(i) first, to the Company;

(ii) second, to any shareholders of the Company requesting registration of
securities of the Company pursuant to the Shareholders Agreement;

(iii) third, to the Participating Holders; and

(iv) fourth, to any other shareholders of the Company requesting registration of
securities of the Company.

If as a result of the provisions of this Section 2.2(d), any Participating
Holder may not include all of its Registrable Securities in a registration that
such Holder has requested to be so included, such Participating Holder may
withdraw such Participating Holder’s request to include Registrable Securities
in such Registration Statement.

(e) The limitations of Section 2.1(e)(iv) shall also apply to any sales or other
dispositions of Registrable Securities or other securities of the Company
pursuant to any Registration Statement filed under this Section 2.2.

2.3 Effectiveness of Registration Rights. Notwithstanding anything to the
contrary in this Agreement, the registration rights of the Holders set forth in
Section 2.1 and Section 2.2 shall not be effective until the date that is one
year following the Closing (as defined in the Subscription Agreement) (such
date, the “Effective Date”). For the avoidance of doubt, nothing in this
Agreement shall be construed to create any obligation on the part of the Company
to effect the registration of any of the Shares prior to the Effective Date.

 

9



--------------------------------------------------------------------------------

2.4 Registration Procedures.

(a) Obligations of the Company. The Company shall use its reasonable best
efforts to effect the registration and sale of the Registrable Securities in
accordance with the intended method of distribution thereof as promptly as
possible, and in connection with any such request, the Company shall:

(i) Preparation of Registration Statement; Effectiveness. Prepare and file with
the SEC a Registration Statement (in any event not later than 60 days after
receipt of a Demand Request to file a Registration Statement with respect to
Registrable Securities) on any form on which the Company then qualifies, which
counsel for the Company shall deem appropriate and pursuant to which such
offering may be made in accordance with the intended method of distribution
thereof (except that the Registration Statement shall contain such information
as may reasonably be requested for marketing or other purposes by the managing
underwriter), and use its reasonable best efforts to cause any registration
required hereunder to become effective as soon as practicable after the initial
filing thereof and remain effective until all Registrable Securities have been
sold in accordance with the methods of distribution set forth in the
Registration Statement;

(ii) Review of Registration Statement. Provide any Participating Holder, any
underwriter participating in any disposition pursuant to the Registration
Statement, and any attorney, accountant or other agent retained by any
Participating Holder or underwriter (each, an “Inspector” and, collectively, the
“Inspectors”), the opportunity to review and comment upon the Registration
Statement, each prospectus included therein or filed with the SEC and each
amendment or supplement thereto;

(iii) Due Diligence. For a reasonable period prior to the filing of the
Registration Statement pursuant to this Agreement, make available for inspection
and copying by the Inspectors, such financial and other information and books
and records, pertinent corporate documents and properties of the Company and its
subsidiaries and cause the officers, directors, employees, counsel and
independent certified public accountants of the Company and its subsidiaries to
respond to such inquiries and to supply all information reasonably requested by
any such Inspector in connection with the Registration Statement, as shall be
reasonably necessary to conduct a reasonable investigation within the meaning of
the Securities Act; provided that such Inspectors shall be required to enter
into a confidentiality agreement reasonably acceptable to the Company as a
condition to the Company making available such information;

(iv) General Notification. Promptly notify in writing the Participating Holders,
the sales or placement agent, if any, therefor and the managing underwriter of
the securities being sold, (A) when the Registration Statement or the prospectus
included therein or any prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to any the Registration

 

10



--------------------------------------------------------------------------------

Statement or any post-effective amendment, when the same has become effective,
(B) when the SEC notifies the Company whether there will be a “review” of the
Registration Statement (C) of any comments (oral or written) by the SEC and by
the blue sky or securities commissioner or regulator of any state with respect
thereto and (D) of any request by the SEC for any amendments or supplements to
the Registration Statement or the prospectus or for additional information;

(v) 10b-5 Notification. Promptly notify in writing the Participating Holders,
the sales or placement agent, if any, therefor and the managing underwriter of
the securities being sold pursuant to the Registration Statement at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act upon discovery that, or upon the happening of any event as a
result of which, any prospectus included in the Registration Statement (or
amendment or supplement thereto) contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which they were made, and the Company shall promptly prepare a supplement
or amendment to such prospectus and file it with the SEC (in any event no later
than ten days following notice of the occurrence of such event to each
Participating Holder, the sales or placement agent and the managing underwriter)
so that after delivery of such prospectus, as so amended or supplemented, to the
purchasers of such Registrable Securities, such prospectus, as so amended or
supplemented, shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made;

(vi) Notification of Stop Orders; Suspensions of Qualifications and Exemptions.
Promptly notify in writing the Participating Holders, the sales or placement
agent, if any, therefor and the managing underwriter of the securities being
sold of the issuance by the SEC of (A) any stop order issued or threatened to be
issued by the SEC or (B) any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose and the Company agrees to use its reasonable best
efforts to (x) prevent the issuance of any such stop order, and in the event of
such issuance, to obtain the withdrawal of any such stop order and (y) obtain
the withdrawal of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any Registrable Securities
included in the Registration Statement for sale in any jurisdiction at the
earliest practicable date;

(vii) Amendments and Supplements. Prepare and file with the SEC such amendments,
including post-effective amendments to the Registration Statement as may be
necessary to keep the Registration Statement continuously effective for the
applicable time period required hereunder and, if applicable, cause the related
prospectus to be supplemented by any required prospectus supplement, and as so

 

11



--------------------------------------------------------------------------------

supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; and comply with the provisions of
the Securities Act and the Exchange Act with respect to the disposition of all
securities covered by the Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in the Registration Statement as so amended or in such prospectus as so
supplemented.

(viii) Acceleration. If a majority in interest of the Participating Holders so
request, request acceleration of effectiveness of the Registration Statement
from the SEC and any post-effective amendments thereto, if any are filed;
provided that at the time of such request, the Company believes in good faith
that it is unnecessary to amend further the Registration Statement to comply
with this subparagraph. If the Company wishes to further amend the Registration
Statement prior to requesting acceleration, it may so amend prior to requesting
acceleration;

(ix) Copies. Furnish as promptly as practicable to each Participating Holder and
Inspector prior to filing the Registration Statement or any supplement or
amendment thereto, copies of the Registration Statement, supplement or amendment
as it is proposed to be filed, and after such filing such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits thereto), the prospectus included in the Registration
Statement (including each preliminary prospectus) and such other documents as
each such Participating Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Participating Holder;

(x) Blue Sky. Use its reasonable best efforts to, prior to any public offering
of the Registrable Securities, register or qualify (or seek an exemption from
registration or qualifications) such Registrable Securities under such other
securities or blue sky laws of such jurisdictions as any Participating Holder or
underwriter may request, and to continue such qualification in effect in each
such jurisdiction for as long as is permissible pursuant to the laws of such
jurisdiction, or for as long as a Participating Holder or underwriter requests
or until all of such Registrable Securities are sold, whichever is shortest, and
do any and all other acts and things which may be reasonably necessary or
advisable to enable any Participating Holder to consummate the disposition in
such jurisdictions of the Registrable Securities;

(xi) Other Approvals. Use its reasonable best efforts to obtain all other
approvals, consents, exemptions or authorizations from such governmental
agencies or authorities as may be necessary to enable the Participating Holders
and underwriters to consummate the disposition of Registrable Securities;

(xii) Agreements. Enter into customary agreements (including any underwriting
agreements in customary form), and take such other actions as may

 

12



--------------------------------------------------------------------------------

be reasonably required in order to expedite or facilitate the disposition of
Registrable Securities;

(xiii) SEC Compliance, Earnings Statement. Comply with all applicable rules and
regulations of the SEC and make available to its shareholders, as soon as
reasonably practicable, but no later than 15 months after the effective date of
the Registration Statement, an earnings statement covering a period of 12 months
beginning after the effective date of the Registration Statement, in a manner
which satisfies the provisions of Section 11(a) of the Securities Act and Rule
158 thereunder;

(xiv) Nasdaq. Cooperate with each Participating Holder and each underwriter
participating in the disposition of such Registrable Securities and
underwriters’ counsel in connection with any filings required to be made with
Nasdaq, and use its reasonable best efforts to cause all such Registrable
Securities to be listed on the Nasdaq Global Market or such other securities
exchange on which similar securities issued by the Company are then listed, if
so listed; and

(xv) Transfer Agent, Registrar and CUSIP. Provide a transfer agent and registrar
for all Registrable Securities registered pursuant hereto and a CUSIP number for
all such Registrable Securities, in each case, no later than the effective date
of such registration.

(b) Seller Information. The Company may require each Participating Holder as to
which any registration of such Holder’s Registrable Securities is being effected
to furnish to the Company with such information regarding such Participating
Holder and such Participating Holder’s method of distribution of such
Registrable Securities as the Company may from time to time reasonably request
in writing. If a Participating Holder refuses to provide the Company with any of
such information on the grounds that it is not necessary to include such
information in the Registration Statement, the Company may exclude such
Participating Holder’s Registrable Securities from the Registration Statement.
The exclusion of a Participating Holder’s Registrable Securities shall not
affect the registration of the other Registrable Securities to be included in
the Registration Statement.

(c) Notice to Discontinue. Each Participating Holder whose Registrable
Securities are covered by the Registration Statement filed pursuant to this
Agreement agrees that, upon receipt of written notice from the Company of the
happening of any event of the kind described in Section 2.4(a)(v) or of the
institution of any blackout period described under Section 2.1(e)(iv), such
Participating Holder shall forthwith discontinue the disposition of Registrable
Securities until such Participating Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.4(a)(v) or until it
is advised in writing by the Company that the use of the prospectus may be
resumed and has received copies of any additional or supplemental filings which
are incorporated by reference into the prospectus, and, if so directed by the
Company in the case of an event described in Section 2.4(a)(v), such
Participating Holder shall deliver to the Company (at the Company’s expense) all
copies, other

 

13



--------------------------------------------------------------------------------

than permanent file copies then in such Participating Holder’s possession, of
the prospectus covering such Registrable Securities which is current at the time
of receipt of such notice.

2.5 Registration Expenses. All Registration Expenses incurred by the Company and
the Participating Holders in connection with any Registration Statement to be
filed pursuant to the exercise of demand rights in Section 2.1 shall be borne by
the Participating Holders, except to the extent such Registration Expenses arise
from general and administrative costs allocable to the Company’s officers and
employees in connection with the registration required by the exercise of such
demand rights. All Registration Expenses incurred by the Company and the
Participating Holders in connection with the exercise of piggyback rights in
Section 2.2 shall be borne by the Company. All Selling Expenses relating to
Registrable Securities registered by the exercise of demand rights in
Section 2.1 or piggyback rights in Section 2.2 shall be borne by the
Participating Holders.

2.6 Indemnification.

(a) Indemnification by the Company. The Company agrees, notwithstanding
termination of this Agreement, to indemnify and hold harmless to the fullest
extent permitted by applicable law, each Holder, each of its directors,
officers, employees, advisors, agents and general or limited partners (and the
directors, officers, employees, advisors and agents thereof), their respective
Affiliates and each Person who Controls any of such Persons, and each
underwriter and each Person who Controls any underwriter (collectively, “Holder
Indemnified Parties”) from and against any and all losses, claims, damages,
expenses (including, reasonable costs of investigation and fees, disbursements
and other reasonable charges of counsel and experts and any amounts paid in
settlement effected with the Company’s consent) or other liabilities
(collectively, “Losses”) arising out of any third-party action, investigation or
proceeding (collectively, a “Claim”) to which any such Holder Indemnified Party
may become subject under the Securities Act, Exchange Act, any other federal
law, any state or common law or any rule or regulation promulgated thereunder or
otherwise, insofar as such Losses are resulting from or arising out of or based
upon (i) any untrue, or alleged untrue, statement of a material fact contained
in the Registration Statement, prospectus or preliminary prospectus (as amended
or supplemented) or any document incorporated by reference in any of the
foregoing or resulting from or arising out of or based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus, in
light of the circumstances under which they were made), not misleading, or
(ii) any violation by the Company of the Securities Act, Exchange Act or any
rule or regulation promulgated thereunder or otherwise incident to any
registration, qualification or compliance and in any such case, the Company will
reimburse each such Holder Indemnified Party for any reasonable legal expenses
and any other Losses reasonably incurred in connection with investigating,
preparing or defending any such Claim. Such indemnity obligation shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Holder Indemnified Parties and shall survive the transfer of Registrable
Securities by such Holder Indemnified Parties.

(b) Indemnification by Holders. In connection with any proposed registration in
which a Holder is participating pursuant to this Agreement, each such Holder
shall furnish to

 

14



--------------------------------------------------------------------------------

the Company in writing such information with respect to such Holder as the
Company may reasonably request or as may be required by law for use in
connection with the Registration Statement or prospectus or preliminary
prospectus to be used in connection with such registration and each Holder
agrees, severally and not jointly, to indemnify and hold harmless the Company,
any underwriter retained by the Company and their respective directors,
officers, partners, employees, advisors and agents, their respective Affiliates
and each Person who Controls any of such Persons to the same extent as the
foregoing indemnity from the Company to the Holders as set forth in
Section 2.6(a) (subject to the exceptions set forth in the foregoing indemnity
and applicable law), but only with respect to any such information furnished in
writing by such Holder expressly for use therein. Such indemnity obligation
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Holder Indemnified Parties (except as provided above) and shall
survive the transfer of Registrable Securities by such Holder.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (the “Indemnifying Party”) after the
receipt by the Indemnified Party of any written notice of the commencement of
any action, suit, proceeding or investigation or threat thereof made in writing
for which the Indemnified Party intends to claim indemnification or contribution
pursuant to this Agreement; provided, however, that, the failure so to notify
the Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to the Indemnified Party hereunder unless and to the extent
such Indemnifying Party is materially prejudiced by such failure. If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party may participate in and, to the extent it may
wish, jointly with any other Indemnifying Party similarly notified, to assume
the defense of such action at its own expense, with counsel chosen by it and
reasonably satisfactory to such Indemnified Party. The Indemnified Party may
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be paid by the
Indemnified Party unless (i) the Indemnifying Party agrees to pay the same,
(ii) the Indemnifying Party fails to assume the defense of such action with
counsel satisfactory to the Indemnified Party in its reasonable judgment or
(iii) the named parties to any such action reasonably believe that the
representation of such Indemnified Party and the Indemnifying Party by the same
counsel would be inappropriate under applicable standards of professional
conduct. In the case of clause (ii) above and (iii) above, the Indemnifying
Party may not assume the defense of such action on behalf of such Indemnified
Party. No Indemnifying Party shall be liable for any settlement entered into
without its written consent, which consent shall not be unreasonably withheld.
No Indemnifying Party may, without the written consent of the Indemnified Party,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened Claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such Claim) unless such
settlement, compromise or judgment (A) includes an unconditional release of the
Indemnified Party from all liability arising out of such Claim and (B) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of any Indemnified Party. The rights afforded to any
Indemnified Party hereunder shall be in addition to any rights that such
Indemnified Party may have at common law, by separate agreement or otherwise.

 

15



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 2.6 from
the Indemnifying Party is unavailable or insufficient to hold harmless an
Indemnified Party in respect of any Losses, then the Indemnifying Party, in lieu
of indemnifying the Indemnified Party, shall contribute to the amount paid or
payable by the Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
the Indemnified Party, as well as any other relevant equitable considerations.
The relative faults of the Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, was made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
Indemnifying Party’s and Indemnified Party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such action. The amount
paid or payable by a party as a result of the Losses or other liabilities
referred to above shall be deemed to include any legal or other fees, charges or
expenses reasonably incurred by such party in connection with any investigation
or proceeding. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 2.6(d).

2.7 Certain Limitations On Registration Rights.

(a) No Holder may participate in the Registration Statement hereunder unless
such Holder (i) provides all information reasonably concerning the Holder
required to be included or incorporated by reference in such registration
Statement under the Securities Act, the Exchange Act and the rules promulgated
thereunder and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and agrees to sell
such Holder’s Registrable Securities on the basis provided in any underwriting
agreement approved by the Holder or Holders entitled hereunder to approve such
arrangements.

2.8 Restrictions on Public Sale by Holders.

(a) If requested by the lead managing underwriter with respect to any firm
underwriting public offering of Common Stock or any other security of the
Company convertible into or exchangeable or exercisable for such Common Stock,
each Holder of Registrable Securities agrees not to effect any public sale or
distribution of any Common Stock or of any securities convertible into or
exchangeable or exercisable for Common Stock, including a sale pursuant to Rule
144 under the Securities Act, during a period of 180 days (or such other period
as may be reasonably required by such lead managing underwriter) after any firm
underwriting public offering of Common Stock of the Company, commencing on the
effective date of the Registration Statement (the “Lock-Up Period”), unless
expressly authorized to do so by the lead managing underwriter. Holders of
Registrable Securities agree to evidence this restriction by execution of a
customary form of lock-up agreement substantially in such form as is applicable
to executive officers and directors of the Company.

 

16



--------------------------------------------------------------------------------

(b) Each Holder acknowledges and agrees that certain laws prohibit such Holder
from trading securities of the Company on the basis of material non-public
information, and each Holder agrees not to engage in any sale, disposition or
other transaction in violation of such laws. In furtherance of the foregoing,
each Holder agrees not to effect any sale or distribution of any Registrable
Securities other than in compliance with any and all internal policies of the
Company with respect to insider trading and sales of Company securities by
insiders, including any “blackout periods” or trading windows that may be
instituted by the Company in accordance therewith.

2.9 Transfer of Registration Rights. The rights of a Holder hereunder shall not
be transferred or assigned (including by operation of law or otherwise) except
with the prior written consent of the Company; provided, however, that ACEC
shall have the right to assign its rights or obligations hereunder to any of its
Affiliates without the consent of the Company in connection with a transfer of
Registrable Securities to such Affiliate if (a) such transfer or assignment is
effected in accordance with applicable securities and other laws; (b) such
Affiliate executes a Joinder Agreement in the form of Exhibit A; and (c) the
Company is given written notice by ACEC of such transfer or assignment, stating
the name and address of the Affiliate and identifying the Registrable Securities
with respect to which such rights are being transferred or assigned.

ARTICLE III

MISCELLANEOUS

3.1 Termination. This Agreement shall automatically terminate upon the earliest
to occur of (i) the five-year anniversary of the Effective Date and (ii) the
time at which no Registrable Securities are outstanding; provided that the
provisions of Section 2.5 and Section 2.6 (with respect to any Registrable
Securities sold prior to the termination of this Agreement) and this Article III
shall survive such termination.

3.2 Notices. All notices, requests or consents provided for or required to be
given to a party under this Agreement shall be in writing and shall be deemed to
be duly given if personally delivered or mailed by certified mail, return
receipt requested, or nationally recognized overnight delivery service with
proof of receipt maintained, at the following addresses (or any other address
that either party may designate by written notice to the other party):

 

17



--------------------------------------------------------------------------------

if to ACEC, to:

America Capital Energy Corporation

Chrysler Building

405 Lexington Ave., 65th Floor

New York, NY 10174

Phone: (212) 983-8316

Facsimile: (212) 983-8315

Attention: Richard B. Williams

with a copy to (which does not constitute notice):

Kane, Russell, Coleman & Logan P.C.

1601 Elm Street, Suite 3700

Dallas, TX 75201

Phone: (214) 777-4260

Facsimile: (214) 777-4299

Attention: Patrick Stark

If to Seller:

Crimson Exploration Inc.

717 Texas Avenue

Suite 2900

Houston, Texas 77002

Phone: (713) 236-7575

Facsimile: (713) 236-4575

Attention: E. Joseph Grady

with a copy to (which does not constitute notice):

Vinson & Elkins LLP

1001 Fannin Street Suite 3300

Houston, TX 77002

Phone: (713) 758-4592

Facsimile: (713) 615-5531

Attention: T. Mark Kelly

Any such notice shall, (a) if delivered personally, be deemed received upon
delivery, (b) if delivered by certified mail, be deemed received five business
days after the date of deposit in the United States mail, and (c) if delivered
by nationally recognized overnight delivery service, be deemed received the
second business day after the date of deposit with the nationally recognized
delivery service.

 

18



--------------------------------------------------------------------------------

3.3 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the parties relating to the subject matter hereof and supersedes
all prior contracts or agreements with respect thereto, whether oral or written.

3.4 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective permitted successors, permitted
assigns, permitted distributees and legal representatives.

3.5 Third Party Beneficiaries. Nothing in this Agreement shall create or be
deemed to create any third-party beneficiary rights in any person not a party to
this Agreement.

3.6 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.

3.7 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

3.8 Amendment. Notwithstanding anything to the contrary in this Agreement, this
Agreement may only be amended, modified, supplemented or restated by a written
instrument executed by each of the parties.

3.9 No Waiver. A waiver or consent, express or implied, to or of any breach or
default by any party in the performance by that party of its obligations with
respect to any obligation, covenant, agreement or condition in this Agreement is
not a consent or waiver to or of any other breach or default in the performance
by that party of the same or any other obligations of that party with respect to
this Agreement. Failure on the part of a party to insist upon strict compliance
with any obligation, covenant, agreement or condition in this Agreement or to
declare any person in breach or default, irrespective of how long that failure
continues, does not constitute a waiver by that party of its rights with respect
to such obligation, covenant, agreement or condition until the applicable
statute-of-limitations period has run.

3.10 Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby. Furthermore, in lieu of each such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

3.11 Counterparts. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which, when so executed and delivered, shall be
deemed an original, and all of which together shall constitute a single
agreement binding on the parties, notwithstanding that all parties are not
signatories to the original or the same counterpart. Any signature delivered by
facsimile transmission or scanned and emailed transmission shall be deemed a
valid and binding signature for all purposes hereof.

 

19



--------------------------------------------------------------------------------

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the day and
year first above written.

 

CRIMSON EXPLORATION INC. By:   /s/ E. Joseph Grady Name:   E. Joseph Grady
Title:   Senior Vice President and Chief Financial Officer AMERICA CAPITAL
ENERGY CORPORATION By:   /s/ Ni Zhaoxing Name:   Ni Zhaoxing Title:   Chairman
and Chief Executive Officer

SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

This Joinder Agreement is made this          day of             , 200__, by and
between                          (the “Transferee”) and Crimson Exploration
Inc., a Delaware limited liability company (the “Company”), pursuant to the
terms of the Registration Rights Agreement, dated December 22, 2010 (the
“Agreement”), between the Company and America Capital Energy Corporation, a New
York corporation (“ACEC”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

WITNESSETH:

WHEREAS, the Company and ACEC entered into the Agreement to provide for certain
rights and obligations of ACEC as a Holder of Registrable Securities; and

WHEREAS, the Company and ACEC have required in the Agreement that all Persons to
whom Registrable Securities are transferred must enter into a Joinder Agreement
binding the Transferee to the Agreement to the same extent as if they were
original parties thereto and imposing the same restrictions and obligations on
the Transferee and the Registrable Securities to be acquired by the Transferee
as are imposed upon ACEC under the Agreement;

NOW, THEREFORE, in consideration of the mutual promises of the parties and as a
condition of the purchase or receipt by the Transferee of the Registrable
Securities, the Transferee acknowledges and agrees as follows:

1. The Transferee has received and read the Agreement and acknowledges that the
Transferee is acquiring Registrable Securities subject to the terms and
conditions of the Agreement.

2. The Transferee agrees that the Registrable Securities acquired or to be
acquired by the Transferee are bound by and subject to all of the terms and
conditions of the Agreement, and hereby joins in, and agrees to be bound by, and
shall have the benefit of, all of the terms and conditions of the Agreement to
the same extent as if the Transferee were an original party to the Agreement.

3. Any notice required as permitted by the Agreement shall be given to
Transferee at the address listed beneath the Transferee’s signature below.

4. The Transferee is acquiring [            ] shares of Common Stock
representing Registrable Securities.

5. The Transferee irrevocably makes, constitutes and appoints ACEC, acting
individually or collectively, as the Transferee’s true and lawful agent and
attorney-in-fact, with full power of substitution and full power and authority
in its name, place and stead, to make, execute, sign, acknowledge, swear to,
record and file (i) any amendment, modification, supplement, restatement or
waiver of any provision of the Agreement that has been approved in



--------------------------------------------------------------------------------

accordance with the Agreement and (ii) all other instruments, certificates,
filings or papers not inconsistent with the terms of the Agreement which may be
necessary or advisable in the determination of ACEC and the Company to evidence
an amendment, modification, supplement, restatement or waiver of, or relating
to, the Agreement or to effect or carry out another provision of the Agreement
or which may be required by law to be filed on behalf of the Company. With
respect to the Transferee, the foregoing power of attorney (x) is coupled with
an interest, shall be irrevocable and shall survive the incapacity or bankruptcy
of the Transferee and (y) shall survive the disposition by the Transferee of all
or any portion of the Registrable Securities held by the Transferee.

 

   Transferee Address:      

JOINDER AGREEMENT TO

REGISTRATION RIGHTS AGREEMENT